Citation Nr: 9920726	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for the residuals of pneumonia.

The Board notes that in May 1999, the RO granted service 
connection for post-traumatic stress syndrome, and assigned a 
30 percent disability evaluation.  As the veteran has not 
expressed disagreement with the disability evaluation or the 
effective date assigned, this matter is not before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barerra v. Gober, 112 F.3d 1030 (1997). 


FINDINGS OF FACT

1. The RO denied entitlement to service connection for 
pneumonia when it issued an unappealed rating decision in 
August 1968.  

2. The evidence received since the final unappealed August 
1968 rating decision does not bear directly or 
substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1968 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for pneumonia is not new and material, and the 
claim for service connection is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1968 
rating decision wherein the RO denied entitlement to service 
connection for pneumonia is reported below.

Upon entrance into service, the veteran reported a history of 
occasional tonsillitis and mild otitis.  He indicated that a 
tonsillectomy had been recommended but not yet performed.  An 
examiner noted normal for the veteran's lungs and chest.

Service medical records reflect that in October 1965, the 
veteran was diagnosed with bronchitis and possible pneumonia.  
He reported symptoms such as coughing, earaches, and chest 
pain.  A clinical note dated October 25, 1965 indicates that 
the veteran had recovered from his pneumonia.  Subsequent 
treatment for an ear infection occurred in November 1965.

Upon separation from service, an examiner noted normal for 
the veteran's throat, ears, lungs, and chest.  

From April 1968 through June 1968, the veteran was 
hospitalized for a small bowel obstruction.  A VA physician 
reported that the veteran was admitted to the hospital with 
findings of an acute abdomen, and that a loop of bowel was 
found to have herniated through an adhesion band extending 
from the cecum to the terminal ileum.  The VA hospital report 
is negative for any diagnoses or treatment related to 
pneumonia.

In May 1968, the veteran filed a claim of entitlement to 
service connection for pneumonia.  This claim was denied by 
the RO in August 1968, as the record was negative for any 
residuals of pneumonia after his initial treatment in October 
1965.

In August 1968, the veteran was notified of this decision.  
He did not appeal.

The evidence obtained subsequent to the August 1968 rating 
decision wherein the RO denied entitlement to service 
connection is reported below.

In October 1995, the veteran filed to reopen his claim of 
entitlement to service connection for the residuals of 
pneumonia.

Private medical records dated between November 1993 and 
August 1994 show ongoing treatment related to diabetes.  In 
November 1993, the veteran reported chest pains and coughing 
up a green substance.  A 30-year history of smoking is noted.

In January 1996, a VA pulmonary function test showed a 
moderate obstructive lung defect.  Forced airflow changed by 
26 percent, which the VA examiner interpreted to be a 
significant response to the bronchodilator.

In March 1996, a VA respiratory examination was conducted.  
The veteran reported that after receiving treatment for 
bronchitis and pneumonia in service, he did well up until 
three years earlier.  He indicated that in the last three 
years, he had been diagnosed with bronchitis, and had been 
given a Proventil inhaler for occasional use as required.  He 
also indicated that he did not feel his pulmonary symptoms 
limit him as he was able to do what he desires, but that 
after a long, brisk walk, or after walking up stairs, he felt 
winded.  He reported an occasional cough in the morning that 
is productive of clearish brown sputum, but denied any 
worsening of symptoms during certain times of the year.

The VA physician noted that the veteran has a long history of 
tobacco use, starting at age 18 or 19, and continuing to the 
present day.  The VA physician diagnosed the veteran with 
mild chronic obstructive pulmonary disease.  Pending the 
results of chest x-rays and pulmonary function tests, the 
physician found that this disease was likely secondary to 
tobacco use rather than as a consequence of one pulmonary 
infection thirty years ago.  

In March 1996, another VA pulmonary function test reportedly 
revealed a moderate obstructive lung defect.  Forced 
exploratory airflow changed by eight percent, which the VA 
examiner interpreted to be an insignificant response to the 
bronchodilator.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104 
(West 1991).  A final and binding agency decision shall not 
be subject to revision on the same factual basis except by 
duly constituted appellate authorities or except as provided 
in § 3.105 of this part.  38 C.F.R. § 3.104(a).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  

Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring that VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Analysis

The original August 1968 rating decision was not appealed 
within the applicable one-year time period.  Thus, that 
decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.200, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In this case, the veteran essentially contends that his claim 
for service connection should be reopened, as he is currently 
suffering from a pulmonary disorder that is residual to the 
pneumonia that he was diagnosed with in service.  However, 
after reviewing the record, the Board finds that the evidence 
submitted by the veteran since the original August 1968 
rating decision, although new, is not material, or not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The veteran's private medical records are negative for any 
diagnoses of a pulmonary disorder.  While there is some 
reference in these records to complaints of coughing and 
chest pains, there is no indication that these symptoms are 
in any way related to the veteran's service, or even to his 
current pulmonary disorder.  

The only other medical evidence submitted by the veteran is 
the March 1996 VA examiner's report, which shows a diagnosis 
of a current pulmonary disorder.  However, this report does 
not show that his current pulmonary disorder is in any way 
related to his military service, or that he suffers from any 
other residuals of his in-service pneumonia.  

In fact, the evidence submitted by the veteran since the 
original August 1968 rating decision seems only to indicate 
that the his current pulmonary disorder is not related to his 
military service, as the March 1996 VA examiner specifically 
found that the veteran's current disability is likely 
secondary to the his 30 year history of tobacco use, and not 
due to the pneumonia he was diagnosed with during service.  

The Court has held that evidence which is unfavorable to the 
veteran's case may not "trigger a reopening" of the claim.  
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

The Board notes that the only evidence of record 
demonstrating any relationship between the veteran's current 
pulmonary disorder and his in-service pneumonia appears to be 
the veteran's own belief that such a relationship exists.  
However, the veteran as a layperson is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108.

Without any competent medical evidence linking the veteran's 
current disability to his service, or any competent medical 
evidence that the veteran's suffers from any residuals of his 
in-service pneumonia, the Board finds that the evidence of 
recent treatment for a pulmonary disorder, while new, is not 
material, or not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the evidence regarding the residuals of pneumonia is not new 
and material evidence to warrant reopening the veteran's 
claim, and the claim remains denied.

As the Board noted previously, the Court announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Elkins, Winters supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
the residuals of pneumonia, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171(1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
residuals of pneumonia, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

